             Case 5:20-cv-00669-J Document 20 Filed 03/02/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF OKLAHOMA

JOSE RODRIGUEZ,                                   )
                                                  )
                Petitioner,                       )
                                                  )
v.                                                )       Case No. CIV-20-669-J
                                                  )
SCOTT YOUNG,                                      )
                                                  )
                Respondent.                       )

                                             ORDER

         Petitioner, a federal prisoner appearing pro se, filed a petition for writ of habeas corpus

under 28 U.S.C. § 2241. [Doc. No. 1]. The matter was transferred from New Jersey, then referred

for initial proceedings to United States Magistrate Judge Shon T. Erwin consistent with 28 U.S.C.

§ 626(b)(1)(B), (C). [Doc. Nos. 3, 5]. Respondent filed a Motion to Dismiss, Petitioner filed a

Response, and Respondent filed a Reply [Doc. Nos. 12, 16, 17]. Petitioner also filed a Motion to

Strike Reply. [Doc. No. 18]. On review, Judge Erwin recommended that Respondent’s Motion

be denied and the Petition transferred to the District of Maryland; Judge Erwin further

recommended that Petitioner’s Motion to Strike Reply be denied. [Doc. No. 19]. Petitioner was

informed that he must file any objection no later than February 8, 2021, see id., but Petitioner did

not object and has waived his right to appellate review of the factual and legal issues addressed in

the Report and Recommendation. See Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir.

2010).

         Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 19],

DENIES Respondent’s Motion to Dismiss [Doc. No. 12], and TRANSFERS the petition for writ

of habeas corpus [Doc. No. 1] to the District of Maryland. The Court also DENIES Petitioner’s

Motion to Strike. [Doc. No. 18].
   Case 5:20-cv-00669-J Document 20 Filed 03/02/21 Page 2 of 2




IT IS SO ORDERED this 2nd day of March, 2021.




                                    2
